Me. Justice HeRnández
delivered the opinion of the court.
In a civil action prosecuted by Víctor Martinez against María and Joaquina Moreno, involving the annulment of a deed, Attorney Fernando Vázquez, on his own behalf, filed a motion in the District Court of Aguadilla, praying for the dissolution of the attachment levied at the petition of Mrs. Moreno on a rural estate containing 22.67 cuerdas, for the recovery of the costs taxed against Martínez, and that a writ of execution issue to the marshal of said court and to the marshal of the District Court of Mayagüez, for the attachment of property belonging to Martinez to cover the amount of such costs, amounting to $386.80, and in addition the costs incurred or which may be incurred in the compulsory proceedings.
The petitioner alleged among other things that he is the assignee of all the rights and actions which Maria Moreno had in the said action, according to a deed executed in his favor in this city of San Juan, before Notary José C. Torres, on May 1,1908, attached to the petition and made a part thereof; that what is involved is the execution of the final judgment ren*74dered in the said proceedings in which the costs were taxed against Martinez, the said costs amounting, in relation to Mrs. Moreno, to $386.80; that for the recovery of these costs compulsory proceedings had been instituted in accordance with the former Law of Civil Procedure, and an estate belonging to the debtor Martinez, consisting of 22.67 cuerdas, had been attached on May 20,1904; that as the assignee of the creditrix, Moreno, he agreed that the attachment should be dissolved and levied on other property belonging to Martínez; and that he presented as evidence in support of the motion the record of the proceedings in which he appeared with the documents which formed part thereof, a copy of the deed of assignment of May 1, 1908, and an affidavit sworn to by the petitioner.
The record contains a copy of the public deed executed on May 1, 1908, in this city of San Juan, before Notary José G. Torres, by which Maria Moreno, accompanied by her husband, Sergio Ramirez, assigned and conveyed to Attorney Fernando Vazquez, a number of credits, including one against Victor Martinez for costs incurred in the proceedings which the latter prosecuted against Mrs. Moreno for the dissolution of an attachment, amounting to $643.50, and another for $386.60, for costs taxed against Martinez in an action which he brought against María and Joaquina Moreno.
We also find in the record an unsigned affidavit of Attorney Vázquez, also without the signature of the notary who should have' attested the jurat concerning the facts on which the motion is based.
The Judge of the District Court of Aguadilla rendered a decision on the motion on August 27 last, overruling it on .the ground that an assignment of a credit for a valuable consideration being involved, the proper legal remedy for enforcing the right which the petitioner may believe himself entitled to, could only be exercised in proceedings separate and distinct from those in which the credit assigned had originated, making-use therefor of the proper personal action; and from this decision Vázquez took an appeal, which is now awaiting the *75decision of this Supreme Court, after a hearing having been had witli the attendance of the parties, on January 21 last.
In addition to the motion, the deed of May 1, 1908, the affidavit in deficient form, the decision of the court and the notice of the appeal, the transcript of the record contains copies of the following documents:
1. The judgment rendered by the District Court of Maya-güez on November 26, 1901, in a civil action prosecuted by Víctor Martinez against Maria Moreno for the dissolution of an attachment.
2. The taxation of the costs in said proceedings in the lower court as well as in the Supreme Court, amounting to $643.50, which taxations were made respectively on May 17, 1902, and March 21, 1904.
3. A judicial-order of January 16, 1904, dissolving the attachment and ordering another attachment on property belonging to Victor Martinez to cover the sum of $603.50, the amount of the costs in both instances, and $400 more for the payment of the costs arising in the compulsory proceedings.
4. The writ of attachment of May 20,1904, of a rural estate belonging to Victor Martinez, in compliance with the provisions of the preceding order.
In deciding this appeal, we must alike disregard the affidavit of record, because it is legally invalid in view of the fact that it is not signed, and the four last mentioned documents, as they refer to proceedings for the dissolution of an attachment, distinct from the proceedings to set aside a deed, on which this motion is based.
It may be that the attorney confused this appeal with another appeal which we also have under consideration, taken by him from another decision rendered in identical terms by the District Court of Aguaclilla in proceedings prosecuted by Victor Martinez against Maria Moreno, for the dissolution of an attachment, such confusion giving rise to the introduction in this appeal of documents pertaining to the other; but the Supreme Court cannot correct such an error and must confine *76itself to a consideration of the documents relevant to the case, aboslutely disregarding all documents foreign thereto.
Under these circumstances, the record becomes limited to the motion filed, the deed of May 1, which formed part thereof and the decision appealed from.
The documents are insufficient to consider and decide the appeal on its merits, as for this purpose the appellant should, in addition, have presented to this Supreme Court in trustworthy form, copies of the documents which the judge considered in deciding the motion, among which documents are of the highest importance the affidavit presented by the petitioner and the final judgment rendered in the proceedings prosecuted by Victor Martinez against Maria Moreno and Joaquin Moreno, to set aside a deed. The copy of the affidavit of record is legally invalid because it is not signed by the petitioner and by the official who should have attested the jurat.
The appellant has failed to comply with the provisions of section 300 of the Code of Civil Procedure, and in conformity with the provisions of section 303 of the said Code, the appeal should be dismissed on the ground that the necessary documents have not been presented.

Dismissed.

Justices Figueres, MacLeary and Wolf concurred.
Mr. Chief Justice Quiñones did not sit at the hearing of this case.